In an action to recover damages for dental malpractice, the defendants appeal from an order of the Supreme Court, Queens County (Friedmann, J.), dated March 22, 1993, which denied their motion for summary judgment.
Ordered that the order is affirmed, with costs.
After the plaintiffs commenced the instant action and issue was joined, the defendants moved for summary judgment pursuant to CPLR 3212. In opposition, the plaintiffs submitted an affidavit from a duly-licensed dentist who, after reviewing the relevant records, concluded that the defendants had departed from good and accepted dental care in treating the plaintiff. The name of the plaintiffs’ expert was redacted from his affidavit, and an unredacted version was submitted to the Supreme Court in camera. The Supreme Court properly cited the affidavit in holding that issues of fact existed which mandated the denial of the defendants’ motion. Contrary to the defendants’ contention, the Supreme Court did not err in following this procedure, as it is wholly consistent with the logic underlying CPLR 3101 (d) (1) (i) (see, McCarty v Community Hosp., 203 AD2d 432; see also, Wagner v Kingston Hosp., 182 AD2d 616; Zuck v Sierp, 169 AD2d 717). Rosenblatt, J. P., O’Brien, Ritter and Florio, JJ., concur.